 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALFONSO BOBBY CANTU RAMIREZ,                       No. 2:19-cv-0309 WBS CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   HOPE MUINOZ, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 30, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 35.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed September 30, 2019 (ECF No. 35), are

 3   adopted in full; and

 4            2. The third amended complaint is dismissed without leave to amend for failure to state a

 5   claim.

 6   Dated: November 5, 2019

 7

 8

 9   Rami0309.800

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
